As filed with the U.S. Securities and Exchange Commission on March 18, 2010 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM S-3REGISTRATION STATEMENTUNDER THE SECURITIES ACT OF 1933ENTERPRISE FINANCIAL SERVICES CORP(Exact Name of Registrant as Specified in its Charter) Delaware 43-1706529 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 150 North MeramecClayton, Missouri 63105(314) 725-5500(Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Frank H.
